DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-29 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 19 and 20 (see Remarks page 10 filed on 06/29/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Sugiyama et al (US 2014/0298115) discloses non-transitory computer-readable medium has a program stored thereon and readable by a processor of an information processing apparatus configured to communicate with an image processing apparatus. The program, when executed by the processor, causes the information processing apparatus to perform: receiving a execution request to cause the image processing apparatus to perform the image processing, the execution request being corresponding to a job; acquiring status information indicating a status of the image processing apparatus; and notifying, during a notification time period, error information based on the status information when the status information is acquired during the notification time period, which starts at a time when the execution request is received, (Para 0016-0074). However, Sugiyama et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Further, the next closest prior art Iwashita (US 2011/0102832) discloses image forming apparatus includes a communication unit, a prohibition unit, an execution unit, and a control unit. The communication unit communicates with an external apparatus. The prohibition unit prohibits the communication unit from communicating with the external apparatus when a command for executing initialization with respect to the image forming apparatus is specified. The execution unit executes a process for accepting set information of the initialization when the prohibition unit prohibits the communication unit from communication with the external apparatus. The control unit executes a process for informing that the initialization should be executed when an elapsed time of a waiting state where input of the set information is not executed exceeds a given period, (Para 0023-0225). However, Iwashita does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Finally, the next closest prior art Takahashi et al (US 2008/0211854) discloses printing position adjusting method capable of performing dot adjustment value acquisition processing that can accommodate diversified user needs of recent years, and a printing system capable of achieving the adjusting method. The printing position adjusting method according to the present invention provides a plurality of types of dot adjustment value acquisition processing capable of acquiring an adjustment value for matching printing positions, and enables selection of a single appropriate dot adjustment value acquisition processing type among the plurality of types of dot adjustment value acquisition processing according to the type of the print medium to be used. Consequently, a user will be able to suitably execute dot adjustment value acquisition processing with high accuracy in correspondence with the desired high level of quality, (Para 0039-0193). However, Takahashi et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
 “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”

Regarding independent claim 19, the closest prior art, Sugiyama et al (US 2014/0298115) discloses non-transitory computer-readable medium has a program stored thereon and readable by a processor of an information processing apparatus configured to communicate with an image processing apparatus. The program, when executed by the processor, causes the information processing apparatus to perform: receiving a execution request to cause the image processing apparatus to perform the image processing, the execution request being corresponding to a job; acquiring status information indicating a status of the image processing apparatus; and notifying, during a notification time period, error information based on the status information when the status information is acquired during the notification time period, which starts at a time when the execution request is received, (Para 0016-0074). However, Sugiyama et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not execute, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and execute, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Further, the next closest prior art Iwashita (US 2011/0102832) discloses image forming apparatus includes a communication unit, a prohibition unit, an execution unit, and a control unit. The communication unit communicates with an external apparatus. The prohibition unit prohibits the communication unit from communicating with the external apparatus when a command for executing initialization with respect to the image forming apparatus is specified. The execution unit executes a process for accepting set information of the initialization when the prohibition unit prohibits the communication unit from communication with the external apparatus. The control unit executes a process for informing that the initialization should be executed when an elapsed time of a waiting state where input of the set information is not executed exceeds a given period, (Para 0023-0225). However, Iwashita does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not execute, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and execute, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Finally, the next closest prior art Takahashi et al (US 2008/0211854) discloses printing position adjusting method capable of performing dot adjustment value acquisition processing that can accommodate diversified user needs of recent years, and a printing system capable of achieving the adjusting method. The printing position adjusting method according to the present invention provides a plurality of types of dot adjustment value acquisition processing capable of acquiring an adjustment value for matching printing positions, and enables selection of a single appropriate dot adjustment value acquisition processing type among the plurality of types of dot adjustment value acquisition processing according to the type of the print medium to be used. Consequently, a user will be able to suitably execute dot adjustment value acquisition processing with high accuracy in correspondence with the desired high level of quality, (Para 0039-0193). However, Takahashi et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not execute, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and execute, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
 “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not execute, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and execute, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”

Regarding independent claim 20, the closest prior art, Sugiyama et al (US 2014/0298115) discloses non-transitory computer-readable medium has a program stored thereon and readable by a processor of an information processing apparatus configured to communicate with an image processing apparatus. The program, when executed by the processor, causes the information processing apparatus to perform: receiving a execution request to cause the image processing apparatus to perform the image processing, the execution request being corresponding to a job; acquiring status information indicating a status of the image processing apparatus; and notifying, during a notification time period, error information based on the status information when the status information is acquired during the notification time period, which starts at a time when the execution request is received, (Para 0016-0074). However, Sugiyama et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Further, the next closest prior art Iwashita (US 2011/0102832) discloses image forming apparatus includes a communication unit, a prohibition unit, an execution unit, and a control unit. The communication unit communicates with an external apparatus. The prohibition unit prohibits the communication unit from communicating with the external apparatus when a command for executing initialization with respect to the image forming apparatus is specified. The execution unit executes a process for accepting set information of the initialization when the prohibition unit prohibits the communication unit from communication with the external apparatus. The control unit executes a process for informing that the initialization should be executed when an elapsed time of a waiting state where input of the set information is not executed exceeds a given period, (Para 0023-0225). However, Iwashita does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Finally, the next closest prior art Takahashi et al (US 2008/0211854) discloses printing position adjusting method capable of performing dot adjustment value acquisition processing that can accommodate diversified user needs of recent years, and a printing system capable of achieving the adjusting method. The printing position adjusting method according to the present invention provides a plurality of types of dot adjustment value acquisition processing capable of acquiring an adjustment value for matching printing positions, and enables selection of a single appropriate dot adjustment value acquisition processing type among the plurality of types of dot adjustment value acquisition processing according to the type of the print medium to be used. Consequently, a user will be able to suitably execute dot adjustment value acquisition processing with high accuracy in correspondence with the desired high level of quality, (Para 0039-0193). However, Takahashi et al does not disclose in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”
Therefore, the prior arts Sugiyama et al, Iwashita and Takahashi et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “in a case where the printing apparatus is in the predetermined state under a state that an initial setting process that is executed in the printing apparatus is completed, not executing, at least based on the acceptance of the predetermined operation, a notification process for prompting the user to solve the predetermined state in the printing apparatus, even when the predetermined program is operating on the information processing apparatus, and executing, based on the acceptance of the predetermined operation, a process for installing a printer driver in the information processing apparatus.”

Dependent claims 2-18 and 21-29 are allowed because of their dependency to claims 1, 19 and 20 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677